Citation Nr: 0508860	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-33 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran had recognized service from September 1941 to 
July 1942 and from March 1945 to November 1945.  He was held 
as a prisoner of war by the Japanese government from April 
1942 to July 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran died at his residence, in September 2002, at 
age 83.  The cause of death was sepsis due to a gangrenous 
right foot.  

3.  At the time of the veteran's death, service connection 
had been established for post-traumatic arthritis of the 
right knee, rated as 10 percent disabling, from April 1998; 
and, for intestinal parasitism, rated as 10 percent 
disabling, from April 1998.   

4.  The veteran's fatal sepsis and gangrene of the right foot 
were not present during service or for many years thereafter; 
are not causally linked to service; and were not caused or 
aggravated by service or service-connected disability.  

5.  The veteran was not rated at 100 percent disabled for 10 
continuous years preceding his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).   

2.  The criteria for payment of dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002) are not met.  38 C.F.R. § 3.22 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The death certificate shows that the veteran died at his 
residence, in September 2002, at age 83.  The cause of death 
was listed as sepsis with an antecedent cause of a gangrenous 
foot, right.  There is no indication of hospitalization or 
autopsy.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of October 2002 and October 
2003 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that she should 
provide "any" evidence in her possession pertaining to the 
claim; that she should give VA everything she had pertaining 
to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case with the VCAA letter being sent in 
October 2002, before the rating decision on appeal was 
rendered in November 2002.  Moreover, the file reflects a 
continuous flow of information to the appellant.  The rating 
decision, statement of the case, and VCAA notice letters of 
October 2002 and October 2003, notified the appellant of the 
status of the evidence as it was developed and of the need 
for substantiating evidence from her.  Thus, any deficits in 
the original notice were cured long before the case came to 
the Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private records which have been 
adequately identified and which VA has been authorized to 
obtain.  All relevant Federal records have been obtained.  
The service records are in the claims folder.  VA records 
have been obtained.  There is no lay or medical evidence that 
indicates that the veteran's fatal disorder may be linked to 
service or his service-connected disabilities, so a medical 
opinion is not required.  38 U.S.C.A. § 5103A (West 2002).  
On this latter point, the Board finds that, with no competent 
evidence of pertinent abnormal findings recorded during 
recognized service or for so many years thereafter, and in 
the absence of any competent evidence that suggests any of 
the causal relationships at issue, there is no duty to 
provide a medical opinion.  Id.; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  The appellant has not asserted 
that the case requires further development or action under 
VCAA or its implementing regulations.  In October 2003, she 
submitted a statement that she had no additional evidence to 
submit.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Background.  In November 1945, the veteran completed an 
Affidavit for Philippine Army Personnel, in which he reported 
that he contracted malaria for about a year, from July 1942 
to July 1943.  He did not report and other wounds or 
illnesses, or current residuals.  

In November 1971, the veteran claimed service connection for 
a fracture of the left 7th rib and a bayonet wound in the 
right leg, above the knee or popliteal fossa.  A private 
physician reported that the veteran gave a history of being 
beaten with a rifle butt and later stabbed in the right leg 
with a bayonet.  The doctor reported a fracture of the 7th 
rib, left, and a scar, about 11/2 inches in diameter located 
about 3 inches above the popliteal fossa, right.  The claim 
was denied.  In a letter dated in December 1971, the veteran 
asserted that he did meet the requirements for compensation.  
In a letter dated in February 1972, the veteran again 
asserted that the disabilities were incurred in service.  

The file contains extensive records from the Veterans 
Memorial Hospital (now the Veterans Memorial Medical Center, 
a facility of the Philippine government).  Hospitalization in 
June and July 1972 resulted in diagnoses of duodenal ulcer, 
pulmonary tuberculosis, osteoarthritis, ancylostomiasis, and 
right ventricular hypertrophy.  For hospitalization from 
September 1972 to April 1973, diagnoses were pulmonary 
tuberculosis and bulbar, deformity, ulcer.  A discharge 
summary shows the veteran was readmitted in May 1973 and 
stayed through July 1973 for treatment of active advanced 
pulmonary tuberculosis, an antral ulcer, a urinary tract 
infection, osteoarthritis of the right ankle joint, 
intestinal ascariasis, and trichuriasis of the colon.  The 
summary of the November 1973 hospitalization shows that the 
pulmonary tuberculosis was inactive and the veteran had a 
urinary tract infection.  The summary of hospitalization in 
April and May 1974 shows diagnoses of treatment of moderately 
advanced pulmonary tuberculosis, inactive, a duodenal ulcer, 
intestinal ascariasis, trichuriasis of the colon, and mild 
anemia.  

A VA medical certificate, dated in September 1974 contains a 
diagnosis of pulmonary tuberculosis.  In January 1975, on a 
VA medical certificate, complaints of gastric pain and 
headache were diagnosed as residuals of a concussion and mild 
gastritis.  

A discharge summary from the Veterans Memorial Medical Center 
shows that hospitalization in July 1975 led to diagnoses of 
pulmonary tuberculosis, diabetes mellitus, and gouty 
arthritis.  

A VA medical certificate, dated in January 1976, reflects 
improvement in the pulmonary tuberculosis.  

A discharge summary from the Veterans Memorial Medical Center 
shows that hospitalization in July 1977 led to diagnoses of 
bulbar ulcer, pulmonary tuberculosis, minimal, inactive, 
pneumonitis and osteoarthritis of the right ankle.  There was 
a complaint of pain and swelling in the right ankle joint.  
X-rays revealed osteoarthritis in the right ankle joint.  The 
right ankle was swollen and warm, with pain on motion.  

X-ray reports from May 1973 to July 1977 reflect the progress 
of the pulmonary tuberculosis, without mention of a rib 
fracture.  

A discharge summary from hospitalization at the Veterans 
Memorial Medical Center, in July and August 1980, contains 
diagnoses of chronic bulbar ulcer and minimal pulmonary 
tuberculosis.  

VA examination in October 1988 concluded with diagnoses of 
visual impairment, mild hypertension, pulmonary tuberculosis, 
hypertrophic degenerative disease of the lumbosacral spine, 
both sacroiliacs, both hips and both knees, urinary tract 
infection, trichuriasis of the colon, and history of peptic 
ulcer.  The doctor specified that diabetes, hepatitis, 
cholecystitis, malaria, fracture of the left 7th rib, and a 
bayonet wound of the right leg were not evident on the 
examination.  

On the August 1998 VA gastrointestinal examination, the 
veteran reported a history of peptic ulcer disease with 
gastric surgery in 1998 for a perforated ulcer.  Symptoms 
included constipation and irregular bowel habits.  He 
described a gnawing epigastric pain occurring 2 to 3 times 
per month, precipitated by hunger and relieved by food intake 
or warm water.  He had night distress.  The abdomen was flat 
with a laparotomy scar.  There was no tenderness or 
organomegaly.  Hemiglobin was low.  The diagnoses were no 
active peptic ulcer disease at the time of examination and 
extrinsic annular compression of the duodenal bulb.  

The veteran was given a VA examination for infectious, immune 
and nutritional disabilities, in August 1998.  He gave a 
history of beriberi and malaria while he was held as a 
prisoner of war.  He complained of bipedal edema, weight 
loss, easy fatigue, fever, chills, numbness of the feet, and 
low back pains radiating to the right leg.  The examiner 
found no residuals of malnutrition or avitaminosis.  There 
was a diagnosis of intestinal parasitism.  Laboratory tests 
that month had shown a few eggs of Trichuris trichiura and a 
few cysts of Entamoeba coli.  

The report of the September 1998 prisoner of war protocol 
examination shows the veteran complained of dizziness, poor 
vision, shortness of breath, occasional cough, fair to poor 
appetite, occasional epigastric pain, and joint pains of the 
lumbar spine and knees.  A significant weight loss was also 
reported.  Systolic blood pressures were elevated.  He was 
mildly stooped with dry skin.  His left eye vision was counts 
fingers at 1 foot.  Left eye vision was 20/70 correctable to 
20/50.  The abdomen had a healed vertical exploratory 
laparotomy scar which was flat and soft.  There was no 
epigastric tenderness or palpable mass.  There were 
normoactive bowel sounds.  Examination of the musculoskeletal 
system showed no joint swelling or deformities.  Diagnoses 
were immature cataract of both eyes, mature cataract of the 
left eye, no evidence of nervous system dysfunction, no 
evidence of any mental disorder, no residuals of irritable 
bowel syndrome, no active peptic ulcer disease seen at the 
time of examination, residual fibrosis of the lungs with 
possible pulmonary emphysema, osteoporosis, degenerative 
discospondylosis with arthritis of the lumbosacral spine, 
hypertrophic arthritis of both knees, rule out traumatic 
arthritis of the right knee, degenerative arthritis of the 
knees and wrists, intestinal parasitism, and no objective 
evidence of ischemic heart disease.  

A VA heart examination was also provided in September 1998.  
The veteran reported dyspnea on exertion with walking 40 
meters on a level surface, climbing a flight of 10 steps, and 
carrying a pain full of water.  Blood pressures were with 
normal limits.  There was no evidence of congestive heart 
failure.  X-rays showed the cardiac diameter was within 
normal limits.  The electrocardiogram was normal.  The 
diagnosis was that there was no evidence of ischemic heart 
disease.  

A June 1999 rating decision granted service connection for 
intestinal parasitism, rated as 10 percent disabling from 
April 1998, and for post-traumatic arthritis of the right 
knee, rated as 10 percent disabling from April 1998.  The RO 
denied service connection for avitaminosis, beriberi and 
beriberi heart disease, dysentery, malnutrition, pellagra, 
mental condition, irritable bowel syndrome, peptic ulcer 
disease and peripheral neuropathy.  The RO also denied 
service connection for pulmonary fibrosis with emphysema, 
duodenal cap narrowing suggestive of malignancy, and 
osteoporosis.  Service connection was also denied for 
cataracts and degenerative osteoarthritis.   

In a note dated in February 2000, Y.T. L., M.D., certified 
that she had examined the veteran with a resultant impression 
of arthritis.  

On the VA examination of his joints in May 2000, the veteran 
complained of pain in the right knee.  He reported pain 2 to 
3 times a week, with swelling once a month.  Symptoms were 
precipitated by cold weather.  He was in a wheel chair due to 
his all over condition.  There was a mild restriction of the 
right knee.  The veteran complained of joint weakness and 
multiple joint pains.  There was slight atrophy and slight 
weakness of both thigh muscles; and slight to moderate 
atrophy with slight to moderate weakness of both leg muscles, 
probably secondary to disuse.  He could not stand or walk 
alone.  Ranges of joint motion were measured.  The diagnosis 
was probable post-traumatic arthritis of the right knee.  

The veteran was given an examination for aid and attendance 
or housebound status, in May 2000.  The veteran's complaints 
included that he could not ambulate because of joint pains 
and body weakness.  Physical findings included a notation of 
slight tenderness of the ankles, but no swelling and no 
limitation of motion.  Diagnoses were mature cataracts of 
both eyes, degenerative joint disease, multiple, slight to 
moderate atrophy of lower extremity muscles (thighs and legs) 
probably secondary to disuse, degenerative joint disease with 
patellar chondromalacic changes of both knees, probable post 
traumatic arthritis of the right knee, and intestinal 
parasitism.  

In May 2000, tests for parasites revealed a few eggs of 
Ascaris lumbricoides and a few eggs of Trichuris trichiura.  

An October 2000 rating decision continued the prior ratings 
and denied special monthly compensation as the veteran was 
not housebound or in need of regular aid and attendance 
because of his service-connected disabilities.  

Service Connection for the Cause of the Veteran's Death.

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements, which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Arthritis, diabetes mellitus, organic disease of the nervous 
system, active tuberculosis and peptic ulcers may be presumed 
to have been incurred during active military service if 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied.
?	Avitaminosis.
?	Beriberi (including beriberi heart disease).
?	Chronic dysentery.
?	Helminthiasis.
?	Malnutrition (including optic atrophy associated with 
malnutrition).
?	Pellagra.
?	Any other nutritional deficiency.
?	Psychosis.
?	Any of the anxiety states.
?	Dysthymic disorder (or depressive neurosis).
?	Organic residuals of frostbite, if it is determined that 
the veteran was interned in climatic conditions 
consistent with the occurrence of frostbite.
?	Post-traumatic osteoarthritis.
?	Irritable bowel syndrome.
?	Peptic ulcer disease.
?	Peripheral neuropathy except where directly related to 
infectious causes.
?	Cirrhosis of the liver.  
Note:  For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.
38 C.F.R. § 3.309(c) (2004).  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.310, 3.312 (2004).  

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C. § 5107 (West 2002).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102 (2004).  When a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis.  The appellant, the widow of the veteran, has 
disagreed with the denial of death benefits, but has not 
advanced specific arguments as to why she should be paid.  
Nevertheless, the Board has considered all possible bases for 
her claim.  

First, considering direct service connection, it is noted 
that the veteran reported that he had been treated for 
malaria in 1942 and 1943.  However, there were no residuals 
when he completed his affidavit in 1945.  Since then, many 
years passed without any evidence of malaria or its 
residuals, even though the veteran was extensively examined 
for his health problems.  On the October 1988 VA examination, 
a doctor specifically concluded that there was no evidence of 
current malaria.  Similarly, many years after service, the 
veteran claimed a fractured left 7th rib and a bayonet wound 
had occurred in service.  There was no evidence documenting 
any residuals.  The October 1988 examination concluded with 
the doctor stating that a fracture of the left 7th rib and a 
bayonet wound of the right leg were not evident.  Thus, the 
Board concludes that there are no residuals of these service 
injuries and diseases claimed by the veteran.  As there were 
no residuals, these diseases and injuries claimed by the 
veteran could not have caused or contributed to his death.  

The death certificate showed that death was due to sepsis 
from gangrene of the right foot.  There is no lay or medical 
evidence that any of these conditions were present during the 
veteran's service.  There is no lay evidence of continuity of 
symptomatology.  There is no competent medical evidence which 
would connect these fatal disorders to service.  To the 
contrary, as late as the May 2000 VA examination, there was 
no evidence of these fatal disorders.  Over 50 years passed 
between the veteran's active service and the appearance of 
the fatal disorders.  This many years without documentation 
of the fatal conditions are evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Turning to presumptive service connection, the Board notes 
that over the years, the veteran had several diagnoses which 
could have been service-connected if they met the criteria 
for certain presumptions.  

Arthritis, diabetes mellitus, peripheral neuropathy, active 
tuberculosis and peptic ulcers may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  In this case, there is no 
competent medical evidence that any of these disabilities 
were manifested in the year after the veteran completed his 
active service.  Consequently, even if they contributed to 
his death, the cause of his death would not be service-
connected.  

The veteran was held as a prisoner of war by the Japanese 
government, for over 30 days.  Thus, service connection could 
be presumed if avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy except where directly 
related to infectious causes, or cirrhosis of the liver, 
played any part in the veteran's death.  38 C.F.R. § 3.309(c) 
(2004).  There is medical some evidence of heart disease 
(left ventricular hypertrophy), peptic ulcer disease and 
arthritis of multiple joints, although the most recent 
examinations ruled out active peptic ulcer disease and 
ischemic heart disease, and the only arthritis classified as 
post-traumatic is the right knee, and service connection was 
established for that compensable disability.  There is 
medical and x-ray evidence of arthritis of other joints, to 
include the right ankle, but no other arthritic joint was 
determined by competent opinion to be post-traumatic in 
origin.  In any event, what causes a medical condition is a 
medical question which requires the competent medical opinion 
of a physician or other trained medical professional.  
38 C.F.R. § 3.159(a)(1) (2004).  In this case, there is no 
competent medical evidence which would implicate any of the 
prisoner of war presumptive diseases as causing or 
contributing to the veteran's death .  Most notably, the 
death certificate did not implicate any of these conditions.  
Consequently, the Board must conclude that the presumptive 
provisions of the law and regulations do not provide a way to 
connect the veteran's death to his military service.  

Lastly, the Board considers secondary service connection and 
contributing to death.  Service connection for the cause of 
the veteran's death could be granted if a service-connected 
disability caused the condition which resulted in death.  
38 C.F.R. § 3.310(a).  Service connection for the cause of 
death could also be granted if a service-connected disability 
contributed to death.  38 C.F.R. § 3.312.  However, whether 
one disability caused another or contributed to death are 
medical questions which require a competent medical opinion 
from a trained medical professional.  In this case, at the 
time of the veteran's death, service connection was in effect 
for intestinal parasitism, rated as 10 percent disabling, and 
for post-traumatic arthritis of the right knee, rated as 10 
percent disabling.  There is no competent medical evidence 
which would connect the service-connected disabilities to the 
fatal disorders or which would indicate that the service-
connected disabilities in any way lessen the veteran's 
ability to resist the fatal disease, or in any way 
contributed to bring about his death.  

In conclusion, there is no competent medical evidence to 
connect the fatal disorders with the veteran's active service 
or with his service-connected disabilities.  The fatal 
disorders cannot be presumed to have been incurred in 
service, even considering that the veteran was held as a 
prisoner of war for over 30 days.  The fatal disorders were 
not manifested during service or for many years thereafter.  
The passage of over 50 years between the veteran's active 
service and the onset of the fatal disorders is evidence 
against the claim.  Maxson, supra.  Therefore, the 
preponderance of evidence is against the claim and service 
connection for the cause of the veteran's death must be 
denied.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(B); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001)(benefit of doubt rule does not 
apply when preponderance of the evidence is against a claim).

Dependency and Indemnity Compensation (DIC) Under the 
Provisions of 
38 U.S.C.A. § 1318 (West 2002).

DIC Benefits  If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled 
to DIC benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 
2002), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service connected.  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2003).  
Specifically, VA shall pay benefits to the surviving spouse 
and children of a deceased veteran who dies, not as the 
result of his own willful misconduct, and who was in receipt 
of or entitled to receive (or was entitled to receive, but 
for the receipt of retired or retirement pay, or clear and 
unmistakable error (CUE) in a prior VA decision concerning 
the issue of service connection, disability evaluation or 
effective date) compensation at the time of death for a 
service-connected disability that either was continuously 
rated totally disabling for a period of ten or more years 
immediately preceding death; or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or, the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(a), (b) (West 2002); see also, 38 
C.F.R. § 3.22 (2004).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998). In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim).  See NOVA I, 314 F.3d at 1381.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  The relevant regulation addressing DIC 
states that, inter alia, VA shall pay benefits to the 
surviving spouse of a deceased veteran who died not as the 
result of his or her own willful misconduct and who was 
entitled to receive, but for CUE in a prior VA decision 
concerning the issue of service connection, disability 
evaluation or effective date, compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death.  38 C.F.R. § 3.22 
(2004).  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).  

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).

In order for the veteran to have been continuously disabled 
for ten years prior to his death, he would have had to be 100 
percent disabled effective September 1992.  Thus, there would 
have to have been CUE in a decision that controlled the 
relevant time frame.  The appellant has not identified any 
CUE.  Based on a thorough review of the evidence, the Board 
does not find that there was any CUE in the disability 
evaluations preceding the veteran's death.  Thus, the CUE 
exception does not apply.  

Since the veteran was never rated as totally disabled, and 
there are no applicable exceptions, benefits cannot be 
awarded under 38 U.S.C.A. § 1318.  Consequently, this claim 
must also be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 2002) is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


